REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Applicant’s Preliminary Amendment filed June 02, 2020 and Information Disclosure Statement filed May 04, 2020, have been received and entered into the application.
Accordingly, the application papers have been amended as directed.  Also, as reflected by the attached, completed copies of a form resembling PTO/SB/08, the cited references have been considered by the Examiner.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is representative of the claimed invention and reads:
“A method for predicting a response to and/or a benefit of chemotherapy in a patient suffering from or at risk of developing recurrent neoplastic disease, the method comprising the steps of:
(a) determining RNA expression level values of four or more of the following 8 genes in a tumor sample from the patient: UBE2C, BIRCS5, DHCR7, STC2, AZGP1, RBBP8, IL6ST and MGBP; or determining the RNA expression levels of four or more of the following 8 genes in a tumor sample from the patient: UBE2C, RACGAP1, DHCR7, STC2, AZGP1, RBBP8, IL6ST and MGP;
(b) generating an expression score by combining the expression level values for the genes of the mentioned set recited in (a);
(c) generating a clinical values score; and
(d) combining the expression score with the clinical values score to generate a combined score, wherein the combined score is indicative of a prognosis for the patient.”
The Examiner has conducted a thorough search of the appropriate electronic data bases for the claimed subject matter and did not discover any reference which anticipates that claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.  Also, claims 21-40 are presented in an enabled, definite manner.
	Accordingly, the Examiner believes the claimed subject matter to be currently in 

condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        July 06, 2022